EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Michael Mattoni on July 27, 2022 to amend the claims as following:

Claim 1 (Currently Amended): An error monitoring apparatus comprising:
a sensor configured to collect an Event-Related Potential (ERP) for at least one passenger in a first mobility for a predetermined amount of time, wherein the ERP comprises a first ERP and a second ERP; 
an analyzer configured to analyze the first ERP collected for a first predetermined amount of time of the predetermined amount of time and the second ERP collected for a second predetermined amount of time of the predetermined amount of time, wherein the first and second predetermined amount [of time] are determined based on each type of the ERP; and 
a transmitter configured to transmit error information of the first mobility to a traffic control server based on a result of analysis of the ERP, 
wherein the error information of the first mobility includes at least one of information on a time when the ERP is generated, a waveform of the ERP, position information of the first mobility, and [or] operation information of a second mobility obtained by a camera included in the first mobility, [and] 
wherein the second mobility is different from the first mobility and has caused the ERP; and 
wherein the traffic control server determines whether the second mobility violates a traffic rule violation of predetermined traffic rules based on the error information. 

Claim 2 (Currently amended): The error monitoring apparatus of claim 1, wherein the second predetermined amount of time is different from the first predetermined amount of time in case of the first ERP is Error-Related Negativity (ERN) and the second ERP is Error Positivity (Pe), [or] and
wherein the second predetermined amount of time is equal to the first predetermined amount of time in case of the first ERP is Error-Related Negativity (ERN) and the second ERP is Correct-Related Negativity (CRN).

Claim 3 (Original): The error monitoring apparatus of claim 1, wherein the analyzer is configured to compare an amplitude of the collected ERP with a predetermined threshold.

Claim 4 (Currently amended): The error monitoring apparatus of claim 1, wherein the analyzer is configured to determine a predetermined threshold based on at least one of a type of the ERP or the at least one passenger.

Claim 5 (Original): The error monitoring apparatus of claim 4, wherein the transmitter is configured to:
transmit the error information of the first mobility to the traffic control server, when the amplitude of the collected ERP is out of a predetermined threshold range.

Claim 6 (Original): The error monitoring apparatus of claim 1, wherein the sensor is configured to: measure a brain wave signal of the at least one passenger in the first mobility; and detect the ERP from the measured brain wave signal, wherein the ERP includes a response- locked ERP.

Claim 7 (Original): The error monitoring apparatus of claim 1, wherein the analyzer is configured to: analyze the collected ERP using a brain wave signal template of the at least one passenger, wherein the brain wave signal is a brain wave signal in a time domain that is previously obtained within a predetermined time range after generation of the ERP.

Claim 8 (Currently amended): A traffic control server comprising:
a receiver configured to receive error information of a first mobility generated by an error monitoring apparatus [from] of the first mobility; and 
a controller configured to determine whether a second mobility violates a traffic rule violation of predetermined traffic rules based on the error information of the first mobility, wherein the error information of the first mobility includes at least one of information on a time when the ERP is generated, a waveform of the ERP, position information of the first mobility, and [or] operation information of a second mobility obtained by a camera included in the first mobility, 
wherein the second mobility is different from the first mobility and has caused the ERP,
wherein the error monitoring apparatus comprises a sensor to collect an Event-Related Potential (ERP) for at least one passenger in the first mobility for a predetermined amount of time and an analysis unit analyzes the collected ERP to generate the error information;
wherein the ERP comprises a first ERP and a second ERP; and the first ERP is collected for a first predetermined amount of time of the predetermined amount of time and the second ERP is collected for a second predetermined amount of time of the predetermined amount of time, and 
wherein the first and second predetermined amount of time are determined based on each type of ERP.

Claim 9 (Canceled). 

Claim 10 (Currently amended): The traffic control server of claim [9] 8, wherein the controller is configured to: impose, on the second mobility, at least one of a fine, a penalty or a forfeit corresponding to the traffic rule violation of the predetermined traffic rules when [it is determined] the controller determines that the second mobility has violated the [predetermined] traffic rule[s] violation.

Claim 11 (Currently amended): The traffic control server of claim 8, wherein: the receiver is further configured to receive error information of a third mobility from the third mobility, the controller is configured to determine the second mobility violates the traffic rule violation of the predetermined traffic rules based on the error information of the first mobility and the error information of the third mobility, wherein the third mobility is different from the first mobility and the second mobility and is located in a predetermined range from the first mobility.

Claim 12 (Currently amended): A traffic surveillance system comprising: 
an error monitoring apparatus comprises a transmitter [configured] to transmit error information of a first mobility to [an error monitoring] a traffic control server; and 
a traffic control server configured to determine whether a second mobility has violated a traffic rule violation of predetermined traffic rules [mobility] using the error information of the first mobility, 
wherein the error monitoring apparatus [server] is configured to: 
collect an Event-Related Potential (ERP) for at least one passenger in [a] the first mobility for a predetermined amount of time; 
analyze the ERP collected for the predetermined amount of time to generate the error information; and 
transmit the error information of the first mobility to the traffic control server based on a result of analysis of the ERP, 
wherein the traffic control server is configured to receive the error information of the first mobility from the error [monitor] monitoring apparatus and determine whether [a] the second mobility violates the traffic rule violation of the predetermined traffic rules based on the error information of the first mobility, 
wherein the error information of the first mobility includes at least one of information on a time when the ERP is generated, a waveform of the ERP, position information of the first mobility [or] and operation information of [a] the second mobility obtained by a camera included in the first mobility, 
wherein the second mobility is different from the first mobility and has caused the ERP,
wherein the ERP comprises a first ERP and a second ERP; and the first ERP is collected for a first predetermined amount of  time of the predetermined amount of time and the second ERP is collected for a second predetermined amount of time of the predetermined amount of time, and 
wherein the first and second predetermined amount of time are determined based on each type of ERP.

Claim 13 (Currently amended): An error monitoring method comprising:
collecting, by an error monitoring apparatus associated with a first mobility, an Event-Related Potential (ERP) for at least one passenger in [a] the first mobility for a predetermined amount of time, wherein the ERP comprises a first ERP and a second ERP;
analyzing, by the error monitoring apparatus, the first ERP collected for a first predetermined amount of time of the predetermined amount of time and the second ERP collected for a second predetermined amount of time, of the predetermined amount of time wherein the first and second predetermined amount of time are determined based on each type of ERP; and
transmitting, by the error monitoring apparatus, error information of the first mobility to a traffic control server based on a result of analysis of the ERP,
wherein the error information of the first mobility includes at least one of information on a time when the ERP is generated, a waveform of the ERP, position information of the first mobility and [or] operation information of a second mobility obtained by a camera included in the first mobility, and
wherein the second mobility is different from the first mobility and has caused the ERP; and 
wherein the traffic control server determines whether the second mobility has violated a traffic rule violation of predetermined traffic rules based on the error information from the first mobility.

Claim 14 (Currently amended): The error monitoring method of claim 13, wherein the second predetermined amount of time is different from the first predetermined amount of time in case of the first ERP is Error-Related Negativity (ERN) and the second ERP is Error Positivity (Pe), [or] and
wherein the second predetermined amount of time is equal to the first predetermined amount of time in case of the first ERP is Error-Related Negativity (ERN) and the second ERP is Correct-Related Negativity (CRN).

Claim 15 (Currently amended): The error monitoring method of claim 14, wherein analyzing, by the error monitoring apparatus, the collected ERP comprises: 
comparing an amplitude of the collected ERP with a predetermined threshold.

Claim 16 (Currently amended): The error monitoring method of claim 13, wherein analyzing, by the error monitoring apparatus,  the collected ERP comprises:
determining a predetermined threshold based on at least one of a type of the ERP or the at least one passenger.

Claim 17 (Currently amended): The error monitoring method of claim 16, wherein transmitting, by the error monitoring apparatus,  the error information of the first mobility to the traffic control server comprises:
when the amplitude of the collected ERP is out of a predetermined threshold range, transmitting the error information of the first mobility to the traffic control server.

Claim 18 (Currently amended): The error monitoring method of claim 13, wherein collecting, by the error monitoring apparatus, the ERP comprises:
measuring a brain wave signal of the at least one passenger in the first mobility and detecting the ERP from the measured brain wave signal,
wherein the ERP includes a response-locked ERP.

Claim 19 (Currently amended): The error monitoring method of claim 13, wherein analyzing, by the error monitoring apparatus,  the collected ERP comprises:
determining whether an amplitude of the ERP is in a predetermined threshold range for a predetermined time interval.

Claim 20 (Currently amended): The error monitoring method of claim 13, wherein analyzing, by the error monitoring apparatus, the collected ERP comprises:
analyzing the collected ERP using a brain wave signal template of the at least one passenger,
wherein the brain wave signal is a brain wave signal in a time domain that is previously obtained within a predetermined time range after generation of the ERP.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 8, and 12-13 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including an error monitoring apparatus comprising: a sensor configured to collect an Event-Related Potential (ERP) for at least one passenger in a first mobility for a predetermined amount of time, wherein the ERP comprises a first ERP and a second ERP; an analyzer configured to analyze the first ERP collected for a first predetermined amount of time of the predetermined amount of time and the second ERP collected for a second predetermined amount of time of the predetermined amount of time, wherein the first and second predetermined amount are determined based on each type of the ERP; and a transmitter configured to transmit error information of the first mobility to a traffic control server based on a result of analysis of the ERP, wherein the error information of the first mobility includes at least one of information on a time when the ERP is generated, a waveform of the ERP, position information of the first mobility, and operation information of a second mobility obtained by a camera included in the first mobility, wherein the second mobility is different from the first mobility and has caused the ERP; and wherein the traffic control server determines whether the second mobility violates a traffic rule violation of predetermined traffic rules based on the error information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684